DETAILED ACTION
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Claims 1-2, 10-11, 20, and 22 are amended.
Claims 6, 9, 15, and 18 are canceled.
Claims 1-5, 7-8, 10-14, 16-17, and 19-22 are pending.

RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 112(a) –
	Claims 1-5, 7-8, 10-14, 16-17, and 19-22 were rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.
	The Examiner appreciates the Applicant’s remarks and finds them persuasive solely in view of the Applicant’s substantial amendments to the claimed invention addressing these deficiencies.  Accordingly, such rejections are withdrawn.
– 35 USC § 112(b) –
	Claims 1-5, 7-8, 10-14, 16-17, and 19-22 were rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	The Examiner appreciates the Applicant’s remarks and finds them persuasive solely in view of the Applicant’s substantial amendments to the claimed invention addressing these deficiencies.  Accordingly, such rejections are withdrawn.

– 35 USC § 103 –
Claims 1, 4, 10, 13, and 19-22 were rejected under 35 U.S.C. § 103 as being unpatentable over Ranney et al., US 2011/0163912 (“RANNEY”) in view of Craig, US 2011/0267222 (“CRAIG”).  Claims 2-3, and 11-12 were rejected under 35 U.S.C. § 103 as being unpatentable over RANNEY/CRAIG, in further view of Der, US 7,330,565 (“DER”).  
The Examiner appreciates the Applicant’s remarks and finds them persuasive solely in view of the Applicant’s substantial amendments to the claimed invention.  Accordingly, such rejections are withdrawn.
ALLOWABLE SUBJECT MATTER
Claims 1-5, 7-8, 10-14, 16-17, and 19-22 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A passive radar apparatus for receiving signals from an unknown transmitting source and providing the location of the unknown transmitting source comprising: 
a series of channels, for receiving signals radiated by the unknown transmitting source, comprising a reference channel and at least one other channel; and 
one or more processors, which individually or in combination, are configured to: 
generate preprocessed time domain data by:
identifying regularly-spaced frequencies in a corresponding frequency domain; 
determining pulses in a time domain data relating to the identified regularly-spaced frequencies; 
setting one pulse instance from the reference channel as a reference pulse; and 
correlating other pulse instances for the at least one other channel corresponding to the reference pulse to the reference pulse; 
generate, from the preprocessed time domain data, a synthetic aperture radar (SAR) image depicting an initial estimate of a location of the unknown transmitting source; 
refine the preprocessed time domain data based on a location of a maximum intensity in the generated SAR image; and 
produce an enhanced pixel value at each pixel location within the SAR image by summing signal data from each channel related to each pixel location using the further refined preprocessed time domain data to generate an enhanced SAR image depicting the location of the unknown transmitting source. (emphasis added)

As best understood within the context of Applicant’s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.

	Furthermore, CRAIG discloses a radar system for detecting the location of an unknown signal source.  However, like RANNEY, CRAIG, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Beckett et al., US 2018/0172824 (“BECKETT”) discloses a method and system for enhancing and interpreting remotely sensed SAR imagery.  However, like RANNEY and CRAIG, BECKETT, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claim 16 encompasses the same or substantially the same scope as claim 1 and is therefore allowable for at least the same reasons discussed above.  Dependent claims 2-5, 7-15, 17-18, and 20 are each allowable based at least on their respective dependency to claim 1 or claim 16.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2011/0175771, Raney – optimized SAR system.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648